ORDER
RAKER, J.
Upon consideration of the Joint Petition for Disbarment by Consent filed herein, pursuant to Maryland Rule 16-772, it is this 22nd day of July, 2004
ORDERED, by the Court of Appeals of Maryland, that Alan Steven Weiner be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland, and it is further,
ORDERED, that the Respondent, Alan Steven Weiner, shall comply with the conditions stated in Maryland Rule 16-760, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Alan Steven Weiner from the register of attorneys, and pursuant to Maryland Rule 16-772(d), shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in the State.